 Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 1 of 16 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                                            CASE NO.:

JAVIER A. MOLINA,
JUAN F. FLORES
and other similarly-situated individuals,

        Plaintiffs,
v.

LEOPARDI’S ITALIAN RESTAURANT INC,
and ANTHONY J. LEOPARDI, individually

      Defendants.
__________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COME NOW the Plaintiffs JAVIER A. MOLINA, JUAN F. FLORES, and other similarly-

situated individuals, by and through the undersigned counsel, and hereby sue Defendants

LEOPARDI’S ITALIAN RESTAURANT INC., and ANTHONY J. LEOPARDI individually and

alleges:

     1. This is an action to recover money damages for unpaid regular and overtime wages under

        the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

        Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”),

     2. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES are residents of Lee County,

        Florida. Plaintiffs are covered employees for purposes of the Act. Plaintiffs performed

        their work in Lee County, within the jurisdiction of this Court.

     3. Defendant LEOPARDI’S ITALIAN RESTAURANT INC (hereinafter LEOPARDI’S

        RESTAURANT, or Defendant) is a Florida corporation, having its main place of business



                                            Page 1 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 2 of 16 PageID 2



    in Lee County, were Plaintiffs worked. At all times material, Defendant was and is engaged

    in interstate commerce.

 4. Individual Defendant ANTHONY J. LEOPARDI was and is now, the owner/partner/

    president   and    directed    operations   of    Defendant   Corporation    LEOPARDI’S

    RESTAURANT. Defendant ANTHONY J. LEOPARDI is the employer of Plaintiff and

    others similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

    Act” [29 U.S.C. § 203(d)].

 5. All the action raised in this complaint took place in Lee County Florida, within the

    jurisdiction of this Court.

                                  GENERAL ALLEGATIONS

 6. Defendant LEOPARDI’S RESTAURANT is a retail business operating as an Italian

    restaurant at 13851 s Tamiami Trail, Fort Myers, Florida 33912, where Plaintiffs worked.

 7. The employer LEOPARDI’S RESTAURANT was engaged in interstate commerce as

    defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The defendant

    is a retail company operating as an Italian restaurant. Defendant has more than two

    employees directly and recurrently engaged in interstate commerce. At all times pertinent

    to this Complaint, the Employer/Defendant operates as an organization which sells and/or

    markets its services to customers from throughout the United States. Employer/Defendant

    obtains and solicits funds from non-Florida sources, accepts funds from non-Florida

    sources, uses telephonic transmissions going over state lines to do its business, transmits

    funds outside of the State of Florida. Upon information and belief, the annual gross revenue

    of the Employer/Defendant was at all times proportionally in excess of $500,000 per

    annum. Therefore, there is enterprise coverage.



                                        Page 2 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 3 of 16 PageID 3



 8. Plaintiffs were employed by an enterprise engaged in interstate commerce. Plaintiffs and

    other employees similarly situated regularly and recurrently participated in interstate

    commerce, by handling and working on goods and materials and that were moved across

    State lines at any time in the course of business. Therefore, there is individual coverage.

 9. Defendants LEOPARDI’S RESTAURANT and ANTHONY J. LEOPARDI employed

    Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES as a non-exempt, full time, hourly

    employees. Plaintiffs were hired as cooks.

 10. Plaintiff JAVIER A. MOLINA worked for Defendants from approximately August 01,

    2018 to December 23, 2018, or 20 weeks and 4 days.

 11. Plaintiff JUAN F. FLORES worked for Defendants from approximately August 01, 2018

    to December 23, 2018, or 20 weeks and 4 days.

 12. During their time of employment Plaintiffs had a regular schedule. Plaintiffs worked 6

    days per week from Mondays to Sundays, from 9:30 AM to 10:30 PM or more, for a

    minimum of 78 hours every week period. Plaintiffs were unable to take bona-fide lunch

    periods.

 13. Plaintiff were paid $1,275.00 in check, plus $400.00 in cash, for a total of $1,675.00

    weekly, resulting in an hourly rate of $21.48.

 14. Plaintiffs worked many hours in excess of 40 every week period, they were paid for all

    their working hours, but they were not paid overtime hours.

 15. Therefore, Defendants willfully failed to pay Plaintiffs overtime hours at the rate of time

    and one-half their regular rate for every hour that they worked in excess of forty (40), in

    violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).




                                        Page 3 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 4 of 16 PageID 4



 16. Plaintiffs were paid bi-weekly with checks and paystubs reflecting a salary of $1,275.00

    covering 40 hours of work. The hours in excess of 40 and the cash payment of $400.00

    were not disclosed anywhere in the paystubs.

 17. Defendants used a computer to track the hours worked by other employees, but Plaintiffs

    were not allowed to clock in and out. Although Plaintiffs did not clock in and out,

    Defendants were able to track the hours worked by Plaintiffs and other similarly situated

    individuals.

 18. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES were fired by the owner of the

    business ANTHONY J. LEOPARDI on or about December 23, 2018 after they complained

    with their manager about the lack of payment for overtime hours.

 19. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES seek to recover unpaid overtime

    hours, accumulated during all their time of employment, liquidated damages, retaliatory

    damages, as allowable by law.

 20. The additional persons who may become Plaintiffs in this action are weekly-paid

    employees and/or former employees of Defendants who are and who were subject to the

    unlawful payroll practices and procedures of Defendants and were not paid overtime hours

    at the rate of time and one half of their regular rate of pay for all overtime hours worked in

    excess of forty.

                             COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
         FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

 21. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES re-adopt each and every pertinent

    and factual allegation, as stated in paragraphs 1-20 above as if set out in full herein.




                                        Page 4 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 5 of 16 PageID 5



 22. This action is brought by Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES and those

    similarly-situated to recover from the Employers unpaid overtime compensation, as well

    as an additional amount as liquidated damages, costs, and reasonable attorney’s fees under

    the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C.

    § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees…

    for a work week longer than 40 hours unless such employee receives compensation for his

    employment in excess of the hours above-specified at a rate not less than one and a half

    times the regular rate at which he is employed.”

 23. Defendants LEOPARDI’S RESTAURANT and ANTHONY J. LEOPARDI employed

    Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES as a non-exempt, full time, hourly

    employees. Plaintiffs were hired as cooks.

 24. During their time of employment Plaintiffs had a regular schedule. Plaintiffs worked 6

    days per week from Mondays to Sundays, from 9:30 AM to 10:30 PM or more, for a

    minimum of 78 hours every week period. Plaintiffs were unable to take bona-fide lunch

    periods.

 25. Plaintiff were paid $1,275.00 in check, plus $400.00 in cash, for a total of $1,675.00

    weekly, resulting in an hourly rate of $21.48.

 26. Plaintiffs worked many hours in excess of 40 every week period, they were paid for all

    their working hours, but they were not paid overtime hours.

 27. Therefore, Defendants willfully failed to pay Plaintiffs overtime hours at the rate of time

    and one-half their regular rate for every hour that they worked in excess of forty (40), in

    violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).




                                        Page 5 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 6 of 16 PageID 6



 28. Plaintiffs were paid bi-weekly with checks and paystubs reflecting a salary of $1,275.00

    covering 40 hours of work. The hours in excess of 40 and the cash payment of $400.00

    were not disclosed anywhere in the paystubs.

 29. Defendants used a computer to track the hours worked by other employees, but Plaintiffs

    were not allowed to clock in and out. Although Plaintiffs did not clock in and out,

    Defendants were able to track the hours worked by Plaintiffs and other similarly situated

    individuals.

 30. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES were fired on or about September

    20, 2018, after they complained for overtime hours.

 31. Defendants’ failure to pay Plaintiffs and all current and former employees similarly

    situated, compensation at a rate not less than one and one-half times the rate at which they

    are/were employed for work performed beyond the 40 hours in a workweek, is contrary to

    the provisions of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

    207(a)(1)).

 32. The records, if any, concerning the number of hours worked by Plaintiffs JAVIER A.

    MOLINA and JUAN F. FLORES and all other similarly-situated employees, and the

    compensation paid to such employees should be in the possession and custody of

    Defendants. However, upon information and belief, Defendants did not maintain accurate

    and complete time records of hours worked by Plaintiffs and other employees in the

    asserted class.

 33. Defendants violated the record keeping requirements of FLSA, 29 CFR Part 516.




                                       Page 6 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 7 of 16 PageID 7



 34. Upon information and belief, Defendants never posted any notice, as required by the Fair

    Labor Standards Act and Federal Law, to inform employees of their Federal rights to

    overtime and minimum wage payments.

 35. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

 36. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

    the filing of this complaint, Plaintiff’s good faith estimate of unpaid wages are as follows:

                              I.- Overtime Plaintiff JAVIER A. MOLINA

    *Please note that these amounts are based on preliminary calculations and that these figures could be subject
    to modification as new evidence could dictate

        a. Total amount of alleged unpaid wages:

            Eight Thousand Seven Hundred Twenty Dollars and 88/100 ($8,720.88)

        b. Calculation of such wages:

            Total Period of Employment: 20 weeks + 4 days
            Paid: $1,275.00 check plus $400.00 cash weekly= $1,675.00

                i.    Calculations for 20 weeks with 6 days/78 hours worked weekly

            Total relevant weeks of employment: 20 weeks
            Total number of hours worked weekly: 78 hrs.
            Overtime hours: 38 hours weekly
            Unpaid overtime hours: 38 hours
            Paid: $1,675.00 weekly:78 worked hours=$21.48 an hour
            Regular rate: $21.48 :2= $10.74 half-time

            Half-time $10.74 x 38 O/T hours=$408.12 x 20 weeks=$8,162.40


               ii.    Calculations for 4 days/78 hours worked

            Total relevant days: 4 days
            Total number of hours worked weekly: 78 hrs.
            Overtime hours: 13 hours weekly
            Unpaid overtime hours: 52 hours
            Paid: $1,675.00 weekly:78 worked hours=$21.48 an hour
            Regular rate: $21.48 :2= $10.74 half-time


                                              Page 7 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 8 of 16 PageID 8



            Half-time $10.74 x 52 O/T hours=$558.48

            Total i and ii: $8,720.88

        c. Nature of wages (e.g. overtime or straight time):

           This amount represents the unpaid half-time overtime compensation.

                               II.- Overtime Plaintiff JUAN F. FLORES

    *Please note that these amounts are based on preliminary calculations and that these figures could be subject
    to modification as new evidence could dictate


        a. Total amount of alleged unpaid wages:

            Eight Thousand Seven Hundred Twenty Dollars and 88/100 ($8,720.88)

        b. Calculation of such wages:

            Total Period of Employment: 20 weeks + 4 days
            Paid: $1,275.00 check plus $400.00 cash weekly= $1,675.00

                i.    Calculations for 20 weeks with 6 days/78 hours worked weekly

            Total relevant weeks of employment: 20 weeks
            Total number of hours worked weekly: 78 hrs.
            Overtime hours: 38 hours weekly
            Unpaid overtime hours: 38 hours
            Paid: $1,675.00 weekly:78 worked hours=$21.48 an hour
            Regular rate: $21.48 :2= $10.74 half-time

            Half-time $10.74 x 38 O/T hours=$408.12 x 20 weeks=$8,162.40


               ii.    Calculations for 4 days/78 hours worked

            Total relevant days: 4 days
            Total number of hours worked weekly: 78 hrs.
            Overtime hours: 13 hours weekly
            Unpaid overtime hours: 52 hours
            Paid: $1,675.00 weekly:78 worked hours=$21.48 an hour
            Regular rate: $21.48 :2= $10.74 half-time

            Half-time $10.74 x 52 O/T hours=$558.48

            Total i and ii: $8,720.88

                                              Page 8 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 9 of 16 PageID 9




       c. Nature of wages (e.g. overtime or straight time):

          This amount represents the unpaid half-time overtime compensation.

 37. At all times, the Employers/Defendants LEOPARDI’S RESTAURANT and ANTHONY

    J. LEOPARDI failed to comply with Title 29 U.S.C. §207 (a) (1), in that Plaintiffs and

    those similarly-situated performed services and worked in excess of the maximum hours

    provided by the Act but no provision was made by the Defendants to properly pay them at

    the rate of time and one half for all hours worked in excess of forty hours (40) per

    workweek, as provided in said Act.

 38. The additional persons who may become Plaintiffs in this action are weekly-paid

    employees and/or former employees of Defendants who are and who were subject to the

    unlawful payroll practices and procedures of Defendants and were not paid time and one

    half of their regular rate of pay for all overtime hours worked in excess of forty.

 39. Defendant LEOPARDI’S RESTAURANT knew and/or showed reckless disregard of the

    provisions of the Act concerning the payment of overtime wages as required by the Fair

    Labor Standards Act and remains owing Plaintiffs and those similarly-situated these

    overtime wages since the commencement of Plaintiffs’ and those similarly-situated

    employees employment with Defendants as set forth above, and Plaintiffs and those

    similarly-situated are entitled to recover double damages.

 40. At the time mentioned, individual Defendant ANTHONY J. LEOPARDI was and is now,

    the owner/partner/manager of LEOPARDI’S RESTAURANT. Defendant ANTHONY J.

    LEOPARDI is the employer of Plaintiffs and others similarly situated within the meaning

    of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. This individual

    Defendant acted directly in the interests of LEOPARDI’S RESTAURANT in relation to

                                        Page 9 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 10 of 16 PageID 10



       its employees, including Plaintiffs and others similarly situated. Defendant ANTHONY J.

       LEOPARDI had financial and operational control of the business, he determined terms and

       working conditions of Plaintiffs and all other similarly situated employees and he is jointly

       liable for Plaintiffs’ damages.

   41. Defendants LEOPARDI’S RESTAURANT and ANTHONY J. LEOPARDI willfully and

       intentionally refused to pay Plaintiffs overtime wages as required by the law of the United

       States and remain owing Plaintiffs these overtime wages since the commencement of

       Plaintiffs’ employment with Defendant LEOPARDI’S RESTAURANT as set forth above.

   42. Plaintiffs have retained the law offices of the undersigned attorney to represent them in this

       action and they are obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES and those similarly-

situated respectfully request that this Honorable Court:

       A. Enter judgment for Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES and other

           similarly-situated   individuals,    and   against   the   Defendants      LEOPARDI’S

           RESTAURANT and ANTHONY J. LEOPARDI on the basis of Defendants’ willful

           violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiffs actual damages in the amount shown to be due for unpaid overtime

           compensation for hours worked in excess of forty weekly, with interest; and

       C. Award Plaintiffs an equal amount in double damages/liquidated damages; and

       D. Award Plaintiffs reasonable attorneys' fees and costs of suit; and

       E. Grant such other and further relief as this Court deems equitable and just and/or

           available pursuant to Federal Law.



                                          Page 10 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 11 of 16 PageID 11



                                           JURY DEMAND

Plaintiffs JAVIER A. MOLINA, JUAN F. FLORES, and those similarly-situated demand trial by

jury of all issues triable as of right by jury.

                              COUNT II:
       FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
                RETALIATION; AGAINST ALL DEFENDANTS

    43. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES re-adopt each and every factual

        allegation as stated in paragraphs 1-20 of this complaint as if set out in full herein.

    44. The employer LEOPARDI’S RESTAURANT was engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). Upon

        information and belief, the annual gross revenue of the Employer/Defendant was at all

        times material hereto in excess of $500,000 per annum. Therefore, there is enterprise

        coverage.

    45. Plaintiffs were employed by an enterprise engage in interstate commerce. Plaintiffs and

        other employees similarly situated regularly and recurrently participated in interstate

        commerce, by handling and working on goods and materials and materials that were moved

        across State lines at any time in the course of business. Therefore, there is individual

        coverage.

    46. By reason of the foregoing, Defendant’s business activities involve those to which the Fair

        Labor Standards Act applies.

    47. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

        hours in any work week, the employer must compensate the employee for hours in excess

        of forty at the rate of at least one and one-half times the employee's regular rate…"




                                              Page 11 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 12 of 16 PageID 12



   48. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

      or in any other manner discriminate against any employee because such employee has filed

      any complaint or instituted or caused to be instituted any proceeding under or related to

      this chapter, or has testified or is about to testify in any such proceeding,......”

   49. Defendants LEOPARDI’S RESTAURANT and ANTHONY J. LEOPARDI employed

      Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES as a non-exempt, full time, hourly

      employees. Plaintiffs were hired as cooks.

   50. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES worked for Defendants the same

      period, from approximately August 01, 2018 to December 23, 2018, or 20 weeks and 4

      days.

   51. During their time of employment Plaintiffs had a regular schedule. Plaintiffs worked 6

      days per week from Mondays to Sundays, from 9:30 AM to 10:30 PM or more, for a

      minimum of 78 hours every week period. Plaintiffs were unable to take bona-fide lunch

      periods.

   52. Plaintiff were paid $1,275.00 in check, plus $400.00 in cash, for a total of $1,675.00

      weekly, resulting in an hourly rate of $21.48.

   53. Plaintiffs worked many hours in excess of 40 every week period, they were paid for all

      their working hours, but they were not paid overtime hours.

   54. Plaintiffs were paid bi-weekly with checks and paystubs reflecting a salary of $1,275.00

      covering 40 hours of work. The hours in excess of 40 and the cash payment of $400.00

      were not disclosed anywhere in the paystubs.

   55. Defendants used a computer to track the hours worked by other employees, but Plaintiffs

      were not allowed to clock in and out. Although Plaintiffs did not clock in and out,



                                           Page 12 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 13 of 16 PageID 13



      Defendants were able to track the hours worked by Plaintiffs and other similarly situated

      individuals.

   56. Therefore, Defendants willfully failed to pay Plaintiffs overtime hours at the rate of time

      and one-half their regular rate for every hour that he worked in excess of forty (40), in

      violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

   57. On or about Tuesday December 18, 2018 Plaintiffs JAVIER A. MOLINA and JUAN F.

      FLORES complained with the manager of the business about the lack of payment for

      overtime hours. The manager angrily replied that they Plaintiffs earned too much and

      denied overtime payment.

   58. These complains constituted protected activity under 29 U.S.C. 215(a)(3).

   59. On Friday December 21, 2018 Plaintiffs noticed that they were not scheduled to work the

      following week.

   60. On or about Sunday December 23, 2018 Plaintiff complained to the owner of the business

      ANTHONY J. LEOPARDI about their missing overtime complaint to the manager, and

      about the fact that their names did not show in the schedule anymore. The owner of the

      business ANTHONY J. LEOPARDI answered Plaintiffs that he agreed with the manager’s

      decision and there was no more work for them.

   61. On or about December 23, 2018, the owner of the business ANTHONY J. LEOPARDI

      fired Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES.

   62. At all times during their employment, Plaintiffs performed their work satisfactorily. There

      was no reason other than a retaliatory action to terminate Plaintiffs’ employment with

      Defendants.




                                         Page 13 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 14 of 16 PageID 14



   63. The adverse employment action against Plaintiffs JAVIER A. MOLINA and JUAN F.

      FLORES by the Defendants was directly and proximately caused by Defendants’

      unjustified retaliation because of Plaintiffs’ complaints about overtime payment, and

      regular wages in violation of Federal Law.

   64. Moreover, Plaintiffs’ termination came just in temporal proximity after Plaintiffs’

      participation in protected activity on or about December 18, 2018.

   65. At the time mentioned, individual Defendant ANTHONY J. LEOPARDI was and is now,

      the owner and manager of Defendant Corporation LEOPARDI’S RESTAURANT.

      Defendant ANTHONY J. LEOPARDI was the employer of Plaintiffs and others similarly

      situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C.

      § 203(d)], in that this individual Defendant acted directly in the interests of LEOPARDI’S

      RESTAURANT in relation to its employees including Plaintiffs and others similarly

      situated. Defendant ANTHONY J. LEOPARDI had absolute operational and financial

      control of the business, and he is jointly liable for Plaintiffs’ damages.

   66. Defendants LEOPARDI’S RESTAURANT and ANTHONY J. LEOPARDI willfully and

      maliciously retaliated against Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES by

      engaging in a retaliatory action that was materially adverse to a reasonable employee, and

      with the purpose to dissuade Plaintiffs from exercising their rights under 29 U.S.C.

      215(a)(3).

   67. The Defendants’ adverse action against Plaintiffs JAVIER A. MOLINA and JUAN F.

      FLORES was in direct violation of 29 U.S.C. 215 (a) (3) and, as a direct result, Plaintiffs

      have been damaged.




                                          Page 14 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 15 of 16 PageID 15



    68. Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES have retained the law offices of

        the undersigned attorney to represent them in this action and they are obligated to pay a

        reasonable attorney’s fees and costs.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES respectfully request that

this Honorable Court:

       A. Enter judgment declaring that the firing of Plaintiffs JAVIER A. MOLINA and JUAN

           F. FLORES by Defendants LEOPARDI’S RESTAURANT and ANTHONY J.

           LEOPARDI were an unlawful act of retaliation in violation of 29 U.S.C. 215 (a) (3).

       B. Enter judgment against Defendants LEOPARDI’S RESTAURANT and ANTHONY J.

           LEOPARDI awarding Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES

           liquidated damages in an amount equal to the amount awarded as consequential

           damages;

       C. For all back wages from the date of discharge to the present date and an equal amount

           of back wages as liquidated damages

       D. Enter judgment awarding Plaintiffs reasonable attorney’s fees and costs of this suit; and

       E. Grant such other and further relief as this Court deems necessary and proper.

                                        JURY DEMAND

Plaintiffs JAVIER A. MOLINA and JUAN F. FLORES demand trial by jury of all issues triable

as of right by jury.

DATED: March 20, 2019

                                                Respectfully submitted,

                                                 By: _/s/ Zandro E. Palma____
                                                 ZANDRO E. PALMA, P.A.

                                          Page 15 of 16
Case 2:19-cv-00171-JES-UAM Document 1 Filed 03/20/19 Page 16 of 16 PageID 16



                                     Florida Bar No.: 0024031
                                     9100 S. Dadeland Blvd.
                                     Suite 1500
                                     Miami, FL 33156
                                     Telephone: (305) 446-1500
                                     Facsimile: (305) 446-1502
                                     zep@thepalmalawgroup.com
                                     Attorney for Plaintiffs




                                Page 16 of 16
